***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. JAMAAL COLTHERST
               (AC 40828)
                DiPentima, C. J., and Alvord and Lavery, Js.

                                  Syllabus

The defendant, who had been convicted of capital felony, murder, felony
    murder, kidnapping in the first degree, robbery in the first degree, rob-
    bery in the second degree, larceny in the first degree, conspiracy to
    commit kidnapping in the first degree, and larceny in the fourth degree,
    appealed to this court challenging the sentence imposed by the trial
    court following the court’s granting of his motion to correct an illegal
    sentence. The defendant initially had been sentenced to life imprison-
    ment without the possibility of release followed by seventy-one years
    of imprisonment. Subsequently, our legislature enacted No. 15-84 of the
    2015 Public Acts, which ensures that all juveniles who are sentenced
    to more than ten years of imprisonment are eligible for parole. The trial
    court thereafter granted the defendant’s motion to correct an illegal
    sentence and, following a resentencing hearing, sentenced the defendant
    to a total effective sentence of eighty years of incarceration, noting that
    he would be eligible for parole after a meaningful period of time. On
    appeal to this court, the defendant claimed that the trial court improperly
    failed, pursuant to statute (§ 54-91g), to account adequately for his youth
    at the time he committed the underlying crimes and improperly afforded
    him an opportunity to provide additional remarks to the court in violation
    of his rights to counsel, due process and allocution. Held:
1. The trial court properly resentenced the defendant: § 54-91g does not
    create a presumption against the imposition of a sentence of life impris-
    onment on a juvenile defendant, and the trial court was not required
    to make a finding that the defendant was incorrigible, irreparably cor-
    rupt, or irretrievably depraved before it properly could sentence him to
    life imprisonment or its equivalent, as the defendant was granted the
    eligibility of parole in his resentencing; moreover, the trial court’s sen-
    tence was supported by the record from the resentencing hearing and
    the court adequately considered the factors set forth in § 54-91g, as the
    court considered the defendant’s age, environment, criminal history and
    family and home environment at the time of the crimes, as well as a
    personality functioning test of the defendant administered by a clinical
    neuropsychologist and evidence concerning adolescent brain develop-
    ment, and the court’s sentence afforded the defendant an opportunity
    of parole.
2. The defendant’s claim that the trial court, at the resentencing hearing,
    improperly afforded him an opportunity to provide the court with a
    lengthier statement than he had provided initially was unavailing: that
    court afforded the defendant ample opportunity to provide a personal
    statement on his own behalf before being resentenced and did not
    interfere with the attorney-client relationship, as the defendant was
    afforded an opportunity to address the trial court and free to elect not
    to provide any statement, and the court did not force him to provide
    any remarks, nor was he coerced into addressing the court or induced
    to reveal privileged attorney-client communications; moreover, the
    defendant’s claim that the court’s invitation to him to provide additional
    remarks violated his rights to allocution and due process was not review-
    able, the defendant having failed to brief the claim adequately.
          Argued May 15—officially released September 17, 2019

                             Procedural History

   Substitute information charging the defendant with
the crimes of capital felony, murder, felony murder,
kidnapping in the first degree, conspiracy to commit
kidnapping in the first degree, robbery in the first
degree, robbery in the second degree, larceny in the
first degree and larceny in the fourth degree, brought
to the Superior Court in the judicial district of Hartford
and tried to the jury before Mulcahy, J.; verdict and
judgment of guilty; thereafter, the defendant appealed
to the Supreme Court, which affirmed his conviction;
subsequently, the court, Dewey, J., granted the defen-
dant’s motion to correct an illegal sentence and resen-
tenced the defendant, and the defendant appealed to
this court. Affirmed.
  Michael W. Brown, for the appellant (defendant).
   Melissa Patterson, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Vicki Melchiorre, supervisory assistant state’s
attorney, for the appellee (state).
                          Opinion

   LAVERY, J. The defendant, Jamaal Coltherst, appeals
from the judgment of the trial court resentencing him
for crimes which he had committed when he was seven-
teen years old. The defendant claims that the court
improperly (1) failed, pursuant to General Statutes § 54-
91g,1 to account adequately for the defendant’s youth
at the time he committed the underlying crimes, and
(2) afforded the defendant an opportunity to provide
additional remarks to the court, in violation of his rights
to counsel, due process, and allocution. We affirm the
judgment of the trial court.
   The following facts, as set forth by our Supreme Court
in its decision affirming the defendant’s underlying
criminal convictions, are relevant to this appeal: ‘‘On
the morning of October 15, 1999, the defendant was
released from the Manson Youth Institute, a correc-
tional institution located in Cheshire, where he had
been incarcerated for violating probation after having
been convicted on charges of assault in the third degree.
His mother and his grandfather picked him up at the
institute and drove him to their house on Plain Drive
in East Hartford. At some point during the day, a friend
of the defendant, Jamarie Cole, came by to visit. The
defendant and Cole were sitting outside together when,
at about 3 p.m., another of the defendant’s friends, Carl
Johnson, came up to them. Johnson indicated that he
was going to ‘do something’ that night. The defendant
understood Johnson to mean that he was going to rob
someone. Johnson told the defendant that he would
meet him later and left.
    ‘‘At approximately 6:30 p.m., Johnson returned to the
defendant’s house. Johnson was riding a mountain bike
and carrying a bike for the defendant to ride. The defen-
dant, seeing that Johnson was dressed entirely in black,
went to his room and changed into black clothes. John-
son and the defendant then rode the bicycles to a park-
ing lot near the defendant’s house, where the defendant
asked Johnson to show him the gun that Johnson pre-
viously had indicated he would be carrying. Johnson
showed him a black .22 caliber pistol and let him hold
it. They then proceeded to an exotic dance club known
as Kahoots, located on Main Street in East Hartford,
arriving at approximately 7:30 p.m. They parked the
bicycles in the bushes behind the club and then walked
around the parking lot to identify cars that they might
want to carjack.
  ‘‘The defendant and Johnson previously had dis-
cussed how they would commit the carjacking. Their
plan was to approach the first person who came out
of the club, at which point Johnson would point the
gun at the person’s head and demand the car keys. The
defendant would take the keys, and the defendant and
Johnson would force the person into the car. They
would then drive to a place far away from any tele-
phones or cars and leave the person there. Johnson
told the defendant that he had rope and tape in his
backpack if they needed to restrain the person.
   ‘‘The defendant and Johnson identified approxi-
mately three desirable cars in the Kahoots parking lot,
but they decided to leave because it was early and they
knew that people would not be leaving the club until
later. At that point they rode down Main Street to the
Triple A Diner, where they continued to look for cars
to carjack. They determined that the diner was too busy
for them to commit a robbery without being seen. They
then rode their bicycles across the street to Dunkin
Donuts, where they had seen a Lexus automobile in
the parking lot. They hid in the bushes near the car but
left after waiting for about one-half hour for the owner
of the car to come out.
   ‘‘The defendant and Johnson then returned to
Kahoots, arriving at approximately 9 p.m. They hid their
bicycles behind the Rent-A-Wreck building located next
to the club. They saw a 1999 Toyota 4Runner parked
in the Rent-A-Wreck parking lot and waited there for
the driver to return so that they could carjack the car.
While they were waiting, a black Honda Accord pulled
up behind Rent-A-Wreck. The driver, later identified
as Kyle Holden (victim), exited the car and went into
Kahoots. Some time later, when the victim came out
of Kahoots and headed toward his car, the defendant
and Johnson ran up to him. Johnson pointed his gun
at the victim’s head and demanded the keys to the car.
The defendant took them. Johnson then gave the gun
to the defendant and took the keys himself. Johnson
and the defendant forced the victim into the backseat
of the car, where the defendant joined him. They then
drove to an automatic teller machine (ATM) located
next to the Triple A Diner. The defendant took the
victim’s wallet, removed his ATM card and demanded
the victim’s personal identification number. The defen-
dant [then] gave the card to Johnson, who used it to
withdraw money from the ATM.
  ‘‘Johnson then drove to a nearby entrance ramp for
Interstate 84, where he pulled over to the side of the
road. The defendant and Johnson got out of the car,
and the defendant gave the gun to Johnson. Johnson
then ordered the victim to get out of the car. The victim
went to the far side of the guardrail, where he sat down.
The defendant removed the victim’s belongings from
the car and then got back into the car’s passenger side
seat. At that point, the defendant saw Johnson shoot
the victim at point blank range in the back of the head.
The victim died within seconds. Johnson then got back
into the car. The defendant asked him why he had shot
the victim, and Johnson said that he did not want any
witnesses. Johnson had been wearing a pair of black
gloves, which he placed in the car’s glove compartment.
   ‘‘Over the next eight days, the defendant and Johnson
continued to use the car. Bank transaction records
showed that, on October 16, 1999, the victim’s ATM
card was used at an ATM machine located on Park
Avenue in Bloomfield to make three separate withdraw-
als from the victim’s checking account, for a total of
$280. A surveillance camera at that ATM machine photo-
graphed Johnson and the defendant in the victim’s car
as they made the withdrawals.
   ‘‘Meanwhile, on October 16, 1999, East Hartford
police officer Gerard Scagliola was on patrol in East
Hartford when he noticed the victim’s car being oper-
ated in what he considered to be a suspicious manner.
He entered the car’s license plate number into his cruis-
er’s computerized search system, which revealed no
irregularities. On October 19, 1999, the Avon police
department received a report that the victim, who had
been a resident of Avon, was missing. During their inves-
tigation, the Avon police learned of Scagliola’s com-
puter inquiry and focused their search for the victim
and his car on the area of East Hartford where Scagliola
had seen the car. On October 24, 1999, Sergeant Robert
Whitty of the Avon police department was patrolling
in East Hartford in connection with the investigation
when he saw a black Honda matching the description
of the victim’s car. Whitty, who was in an unmarked
car, followed the Honda and used a cell phone to call the
East Hartford police department to request additional
police officers. The Honda pulled into a parking lot on
Plain Drive. Whitty pulled up behind it, exited his car
and identified himself as a police officer. Four individu-
als, ultimately identified as Johnson, the defendant, Ras-
had Smith and Damion Kelly, emerged from the Honda.
Whitty drew his service revolver and ordered the four
individuals to lie in a prone position behind the Honda.
The East Hartford police arrived within approximately
one minute and arrested the four individuals.
  ‘‘In the hours following his arrest, the defendant gave
the police several inconsistent statements concerning
his involvement in the crimes. At trial he testified and
denied any involvement. He claimed that the police had
fabricated the statements and that he had signed them
without reading them.
  ‘‘After a jury trial, the defendant was convicted of
capital felony, murder, felony murder, kidnapping in
the first degree, robbery in the first degree, robbery in
the second degree, larceny in the first degree, conspir-
acy to commit kidnapping in the first degree, and lar-
ceny in the fourth degree. The trial court merged the
convictions of capital felony, murder, felony murder
and kidnapping in the first degree and imposed a sen-
tence of life imprisonment without the possibility of
release on the capital felony count, twenty years impris-
onment on the count of robbery in the first degree, ten
years imprisonment on the count of robbery in the
second degree, twenty years imprisonment on the count
of larceny in the first degree, twenty years imprison-
ment on the count of conspiracy to commit kidnapping
in the first degree, and one year imprisonment on the
count of larceny in the fourth degree, all to be served
consecutively to the sentence of life imprisonment, for
a total effective sentence of life imprisonment without
the possibility of release followed by seventy-one years
imprisonment.’’2 (Footnote omitted.) State v. Coltherst,
263 Conn. 478, 483–88, 820 A.2d 1024 (2003). After the
defendant was sentenced, he appealed his conviction
on several grounds. Id., 482–83. Our Supreme Court
affirmed his conviction. Id., 524.
   Subsequently, our legislature enacted No. 15-84 of
the 2015 Public Acts (P.A. 15-84). ‘‘Section 1 of P.A. 15-
84, codified at [General Statutes] § 54-125a, ensures that
all juveniles who are sentenced to more than ten years
imprisonment are eligible for parole. Section 2 of P.A.
15-84, codified as amended at . . . § 54-91g, requires a
sentencing judge to consider a juvenile’s age and any
youth related mitigating factors before imposing a sen-
tence following a juvenile’s conviction of any class A
or class B felony.’’3 State v. Riley 190 Conn. App. 1,
21, 209 A.3d 646 (2019). On the basis of § 54-91g, the
defendant filed a motion to correct his initial sentence
with the Superior Court, which the court granted on
May 23, 2017.
   Resentencing was held on May 23, 2017. The defen-
dant presented expert testimony regarding the brain
science of juveniles, as well as an independent psychiat-
ric evaluation of the defendant’s history in prison, pres-
ent maturity, developmental status, and his capacity
for rehabilitation.
   The court resentenced the defendant to a total effec-
tive sentence of eighty years incarceration, noting that
he would be eligible for parole after a meaningful period
of time.4 This appeal followed. Additional facts and
procedural history will be set forth as needed.
                             I
   The defendant claims that the court, in resentencing
him, did not adequately account for his youth at the
time he had committed the underlying crimes. He con-
tends that § 54-91g creates a presumption against the
imposition of a sentence of life imprisonment on a juve-
nile defendant, and that the court’s sentence was not
supported by the record from the resentencing hearing
and did not comport with § 54-91g. The state counters
that the court’s resentencing was proper. We agree with
the state.
  Addressing the defendant’s claim requires us to deter-
mine whether the sentencing court properly resen-
tenced the defendant and also requires us to interpret
§ 54-91g. ‘‘[A] trial court has wide discretion to tailor a
just sentence in order to fit a particular defendant and
his crimes, as long as the final sentence falls within the
statutory limits.’’ (Internal quotation marks omitted.)
State v. Johnson, 316 Conn. 34, 40, 111 A.3d 447 (2015).
Whether the court properly applied § 54-91g presents
a question of statutory interpretation over which our
review is plenary. State v. Riley, supra, 190 Conn. App.
23; see also Santorso v. Bristol Hospital, 308 Conn.
338, 355, 63 A.3d 940 (2013) (‘‘[t]he interpretation of a
statute presents a question of law over which our review
is plenary’’).
  The following additional facts are relevant. At his
resentencing hearing, the defendant presented testi-
mony from several individuals, including his friend
Michael Russell, and David Lovejoy, a clinical neuropsy-
chologist. Russell testified that the defendant grew up
in a ‘‘pretty rough environment.’’ Russell recalled an
incident in which he and the defendant were shot at
while they were in a park. Furthermore, Russell testified
that the defendant’s mother frequently was absent,
resulting in the defendant befriending poor role models.
   Additionally, the court heard testimony from Lovejoy,
a clinical neuropsychologist who ‘‘specialize[s] in brain
behavioral relationships . . . [and who] evaluate[s]
individuals where there are questions of psychiatric
impairment . . . questions of adjustment, [and] ques-
tions of cognitive [ability] . . . .’’ Lovejoy testified that
he administered ‘‘a number of cognitive tests’’ to the
defendant, including an intelligence test, a separate test
that ‘‘look[s] at higher-order problem solving, mental
flexibility, [and] the ability to inhibit impulsivity,’’ and
a personality functioning test referred to as the Psycho-
pathic Personality Inventory. Through these tests,
Lovejoy concluded that the defendant ‘‘falls within the
average range in terms of his IQ, his ability to solve
verbal problems as well as nonverbal problems, his
ability to think on his feet are all perfectly intact. The
test that emphasized impulsivity and his ability to con-
trol impulsivity fell within normal limits . . . . The
Psychopathic Personality Inventory largely fell within
normal limits . . . . There was a spike with regard to
one, and that was externalization of blame, the tendency
to . . . blame others for your situation.’’ On cross-
examination, Lovejoy acknowledged that his evaluation
was not performed until seventeen and one-half years
after the crime and further acknowledged that it is
preferable to evaluate someone as close in point of time
to the crime as possible, which did not happen in this
case. The court, after considering this evidence and
identifying which factors it considered, rendered an
oral decision and sentenced the defendant to a total
effective term of eighty years incarceration.
  We next turn to the relevant legal principles that
govern our analysis. At the outset, we note that the
United States Supreme Court has decided three cases
that have ‘‘fundamentally altered the legal landscape
for the sentencing of juvenile offenders to comport with
the ban on cruel and unusual punishment under the
eighth amendment to the federal constitution. The court
first barred capital punishment for all juvenile offend-
ers; Roper v. Simmons, 543 U.S. 551, 575, 125 S. Ct. 1183,
161 L. Ed. 2d 1 (2005); and then barred life imprisonment
without the possibility of parole for juvenile nonhomi-
cide offenders. Graham v. Florida, 560 U.S. 48, [82],
130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010). Most recently,
in Miller v. Alabama, 567 U.S. 460, 465, 132 S. Ct. 2455,
183 L. Ed. 2d 407 (2012), the court held that mandatory
sentencing schemes that impose a term of life imprison-
ment without parole on juvenile homicide offenders,
thus precluding consideration of the offender’s youth
as mitigating against such a severe punishment, violate
the principle of proportionate punishment under the
eighth amendment.’’ (Footnote omitted.) State v. Riley,
315 Conn. 637, 640, 110 A.3d 1205 (2015), cert. denied,
     U.S.     , 136 S. Ct. 1361, 194 L. Ed. 2d 376 (2016).
Miller requires courts, when sentencing juveniles, to
take into account, among other things, a defendant’s
‘‘age and its hallmark features—among them, immatu-
rity, impetuosity, and failure to appreciate risks and
consequences,’’ and family and home environment.
Miller v. Alabama, supra, 477. In a subsequent decision,
the Supreme Court extended the holding in Miller retro-
actively, ensuring that juveniles who were convicted
prior to Miller obtain the benefit of that judgment.
Montgomery v. Louisiana,           U.S.    , 136 S. Ct. 718,
729, 193 L. Ed. 2d 599 (2016). Our legislature enacted
P.A. 15-84, which is codified at §§ 54-125a and 54-91g,
in response to Roper, Graham, and Miller.
   In light of the evidence presented at the defendant’s
resentencing hearing, the defendant first argues that he
is entitled to a presumption against the imposition of
a life sentence or its equivalent because the court did
not conclude that he was ‘‘irreparably corrupt.’’ The
defendant mistakenly reads § 54-91g to create a pre-
sumption against the imposition of a life sentence for
juveniles. He contends that this presumption is consis-
tent with Miller and Montgomery, and with nonbinding
precedent from other jurisdictions. Accordingly, the
defendant argues that the court was required to find
that the defendant was ‘‘the rare juvenile offender
whose crime reflects irreparable corruption’’; (internal
quotation marks omitted.) Montgomery v. Louisiana,
supra, 136 S. Ct. 734; before it properly could sentence
him to life imprisonment or its equivalent.
   This court recently disposed of an identical argument
in State v. Riley, supra, 190 Conn. App. 1. In that case,
the defendant, who was convicted of murder and other
crimes when he was seventeen, appealed from the judg-
ment of the trial court following his resentencing to a
term of seventy years imprisonment. Id., 4. The defen-
dant argued that § 54-91g created a presumption against
imposing a life sentence for juveniles and that the court
was required to overcome this presumption by finding
that the defendant was ‘‘incorrigible, irreparably cor-
rupt, or irretrievably depraved’’ before it properly could
impose such a sentence. (Internal quotation marks
omitted.) Id., 17. This court determined that no such
finding was required, holding that ‘‘[a]lthough the defen-
dant asserts that [§ 54-91g] creates a presumption
against the imposition of a life sentence and requires
a finding that the juvenile being sentenced is ‘perma-
nently incorrigible, irreparably corrupt, or irretrievably
depraved’ in order to overcome that presumption, our
review of the statute reveals no language to support
the defendant’s contention.’’ Id., 28.
   ‘‘The plain and unambiguous language of [§ 54-91g]
makes clear what a court must consider when sentenc-
ing a child convicted of an A or B felony. . . . [T]he
sentencing court was required to consider only how
the scientific and psychological evidence described in
. . . [§ 54-91g (a)] counsels against [imposition of a life
sentence].’’ (Emphasis in original; internal quotation
marks omitted.) Id.
   Riley cited to our Supreme Court’s decision in State
v. Delgado, 323 Conn. 801, 151 A.3d 345 (2016), which
held that once a defendant was given the eligibility for
parole, the eighth amendment requirements set forth
in Miller did not apply. Id., 811–12. ‘‘Following the enact-
ment of P.A. 15-84 . . . the defendant is now eligible
for parole and can no longer claim that he is serving a
sentence of life imprisonment, or its equivalent, without
parole. The eighth amendment as interpreted by Miller,
does not prohibit a court from imposing a sentence of
life imprisonment with the opportunity for parole for
a juvenile homicide offender, nor does it require the
court to consider the mitigating factors of youth before
imposing such a sentence. . . . Rather, under Miller,
a sentencing court’s obligation to consider youth related
mitigating factors is limited to cases in which the court
imposes a sentence of life, or its equivalent, without
parole.’’ (Citation omitted; emphasis in original.) Id.,
810–11. Applying the court’s decision in Delgado, Riley
held that the sentencing court was not required to make
any particular finding that the defendant was incorrigi-
ble, irreparably corrupt, or irretrievably depraved
before resentencing him because he was eligible for
parole after thirty years. State v. Riley, supra, 190 Conn.
App. 26.
   We are bound by this court’s decision in Riley. See
id., 25 (‘‘[b]ecause [our Supreme Court’s] discussion
about overcoming presumptions referred only to man-
datory or discretionary life without parole sentences,
the fact that the defendant no longer faced a life sen-
tence without the opportunity of parole at the time of
his resentencing rendered this aspect of Riley inapplica-
ble to the defendant at the time of resentencing’’). Like
the defendant in Riley, the defendant in the present
case was granted the eligibility of parole. Therefore,
we reject the defendant’s argument that § 54-91g creates
a presumption against the imposition of a sentence of
life imprisonment on a juvenile defendant, and that the
court was required to make a finding that the defendant
was incorrigible, irreparably corrupt, or irretrievably
depraved.
  We next turn to the second part of the defendant’s
argument, namely, whether the court’s sentence was
inconsistent with the record from the resentencing
hearing and with § 54-91g. We conclude that the court
adequately considered the factors set forth in § 54-91g.
   At the outset of sentencing, the court noted its
responsibility in considering the factors set forth in
Miller and § 54-91g. Before sentencing the defendant,
the court stated: ‘‘[I am] cognizant of the need for con-
sideration of his age, of his social factors at the time,
of his impulsive nature at the time, of the environment
he lived in at the time, of his educational status at the
time. But I have to sentence based upon not only that
but the crime that occurred.’’
   The court first addressed scientific factors regarding
the difference between adult and adolescent brains,
indicating: ‘‘I absolutely accept the fact that adolescent
brains mature at a slower rate. And there are questions
about where age maturity is and that adolescent brains
aren’t necessarily mature, and some adolescents are
impulsive; meaning, that adolescents can’t be treated
as adults for eighth amendment purposes. . . . Under
the case law I need to impose a realistic opportunity
for this individual to obtain release and cannot make
a judgment that he’s totally incorrigible.’’
   The court further acknowledged that because each
individual is different, it was difficult to compare the
scientific articles and testimony presented at resentenc-
ing with the facts of this case. The court noted: ‘‘It’s
hard to say, especially after seventeen years, whether
this individual was himself more or less mature at the
time of the event. . . . [T]he risk taking that the articles
talk about is self-absorption, privacy issues, mood
swings, unique dress, escapism, and they call it risky
behavior such as drugs and sex, impulsive acts. The
articles don’t talk about murder, kidnapping, and rob-
bery.’’ The court further noted that seventeen year olds
typically do not commit murder and robbery.
   The court then turned to the evidence it was pre-
sented from scholarly articles and the testimony of
Lovejoy as to adolescent brain development.5 The court
noted that the defendant did not act impulsively in
carrying out the crime: ‘‘It was not a spontaneous action;
it was a planned event. It wasn’t the result of impul-
siveness; it took several hours from the initiation of the
plan to the actual culmination with a murder.’’ The
court also noted that the defendant had been convicted
of a second crime that also was not carried out impul-
sively: ‘‘[I]t’s difficult to reconcile impulsive behavior
or the notion of impulsive conduct with the fact that
Michael Clarke was attacked four days later, again
planned, again a carjacking.’’6 The court acknowledged
that the defendant’s brain might not have been fully
developed at the time the defendant committed the
crimes, but noted that this was not an excuse for the
defendant’s conduct: ‘‘[The defendant’s] brain at the
time may or may not have been developed, that’s true
of a lot of adolescents . . . . But the vast majority of
adolescents do not engage in any type of criminal con-
duct at all, much less murder and kidnapping.’’ The
court, therefore, understood the defendant’s criminal
activity as ‘‘more than adolescent impulsiveness. [It
was] just plain mean.’’
  The court then considered the defendant’s family and
home environment at the time of the crimes. The court
acknowledged that the defendant had a difficult child-
hood, as he lived in a neighborhood that was beset with
drugs and violence. The court, however, noted that this
factor only applied until the defendant was ten years of
age, at which time he moved to a safer neighborhood.7
  Lastly, the court considered the Psychopathic Per-
sonality Inventory of the defendant by Lovejoy, which
revealed the defendant’s tendency to externalize his
actions, or in other words, blame his actions on another
individuals. Specifically, the court focused on the fact
that the defendant still blamed the murder on Carl John-
son.8 The court was concerned that it was not apparent
that the defendant ‘‘gained any real insight as to the
seriousness of what he did and the real impact on
the victims.’’
  We conclude that the court considered the factors
set forth under § 54-91g. The court considered the
defendant’s age, environment, criminal history, and Psy-
chopathic Personality Inventory. Additionally, the
court’s sentence afforded the defendant an opportunity
of parole. We, therefore, conclude that the defendant
properly was resentenced by the trial court.
                            II
  The defendant additionally claims that the court, at
the resentencing hearing, improperly afforded him an
opportunity to provide the court with a lengthier state-
ment than he had provided initially. The defendant con-
tends that the court knew that affording him that oppor-
tunity was contrary to his counsel’s advice and also
could have induced him to disclose confidential attor-
ney-client communications in violation of his right to
due process, counsel, and allocution. The defendant’s
claims as to due process and allocution, however, are
inadequately briefed and, therefore, do not merit our
review. His claim as to right to counsel is meritless.
  The following additional facts are pertinent to this
issue. The court afforded the defendant an opportunity
to address the court before being resentenced. The
defendant indicated that in light of his understanding
that he would have a limited time to address the court,
he planned to offer a summary of the complete remarks
he wished to deliver. The court clarified that it was not
imposing a time limitation on the defendant and invited
him to ‘‘[s]ay whatever you want to say. . . . I’m not
going to restrict you.’’
  The defendant then addressed the court while refer-
encing a statement that he had prepared with his coun-
sel. When the defendant finished his statement, the
court reiterated that there was no time limitation and
asked the defendant whether he wished to provide any
further statement to the court. The defendant
responded that he ‘‘had a whole different . . . speech’’
that he wanted to present, but that he elected to provide
a brief statement, per his counsel’s advice. The court
reiterated: ‘‘[T]here was never any restriction on the
time today. I don’t know why there was even that
impression, counsel.’’ The court then invited the defen-
dant to ‘‘tell [the court] what you want to tell me right
now . . . .’’
    In response, defense counsel indicated that he
advised the defendant to provide a brief statement so
as not to risk revealing privileged attorney-client com-
munications. Defense counsel further stated that his
recommendation to provide a brief statement was based
on strategy, and was not based on any perceived time
limitation.9 The court then responded that it would take
a brief recess at which time the defendant would have
an opportunity to ‘‘write down whatever else he
wishe[d] to tell [the court].’’ Defense counsel responded
‘‘[t]hank you’’ before the court took recess.
  When the proceeding resumed, the defendant
expressed his desire to provide a lengthier statement
to the court. To this, defense counsel indicated that the
defendant’s decision to provide a lengthier statement
was contrary to the previous advice defense counsel
had given him. The court informed the defendant that
he was permitted to ‘‘present whatever he wishes.’’ The
defendant then provided a lengthier statement to the
court.
   The defendant now argues that the court’s invitation
to provide additional remarks infringed upon his rights
to allocution, due process, and counsel. We first note
that although the defendant, in his brief, expresses con-
cern that the court infringed upon his rights to allocu-
tion and to due process, he does not brief those matters
beyond a bare assertion. ‘‘[W]e are not required to
review issues that have been improperly presented to
this court through an inadequate brief.’’ (Internal quota-
tion marks omitted.) Bushy v. Forster, 50 Conn. App.
233, 236, 718 A.2d 968, cert. denied, 247 Conn. 944, 723
A.2d 321 (1998) (citing Connecticut National Bank v.
Giacomi, 242 Conn. 17, 44–45, 699 A.2d 101 [1997]). ‘‘It
is not enough merely to mention a possible argument in
the most skeletal way, leaving the court to do counsel’s
work, create the ossature for the argument, and put
flesh on its bones.’’ (Internal quotation marks omitted.)
State v. Diaz, 94 Conn. App. 582, 593, 893 A.2d 495,
cert. denied, 280 Conn. 901, 907 A.2d 91 (2006). Accord-
ingly, the defendant’s claimed violations as to allocution
and due process do not merit our review.
  We apply a de novo standard of review to the defen-
dant’s sixth amendment claim. State v. Leconte, 320
Conn. 500, 507, 131 A.3d 1132 (2016). The defendant
essentially argues that the court’s invitation to provide
additional remarks undermined his counsel’s advice to
provide a brief statement so as not to risk revealing
confidential attorney-client communications. The
defendant, however, provides us with no authority to
support this argument. Moreover, Practice Book § 43-
10 (3) instructs that ‘‘[t]he judicial authority shall allow
the defendant a reasonable opportunity to make a per-
sonal statement in his or her own behalf and to present
any information in mitigation of the sentence.’’ Our
Practice Book, therefore, belies the defendant’s
argument.
   At oral argument before this court, defense counsel
acknowledged that the defendant was afforded an
opportunity to address the court and conceded that the
defendant was free to elect not to provide any state-
ment, as the court did not force the defendant to provide
any remarks. Defense counsel’s concession undermines
his argument that the court induced the defendant to
reveal privileged attorney-client communications.
Although the defendant, in his brief, indicates that the
court’s invitation to provide a lengthier statement
resulted in his ‘‘expos[ing] to the sentencing court that
counsel had assisted the defendant in refining the state-
ment that he chose to present to the court’’ and that the
court’s instruction directly contravened his counsel’s
advice, the defendant was not coerced into addressing
the court whatsoever. We conclude that the court
afforded the defendant ample opportunity to provide
a personal statement on his own behalf before being
resentenced, and, additionally, conclude that the court
did not interfere with the attorney-client relationship.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 54-91g provides: ‘‘(a) If the case of a child, as defined
in section 46b-120, is transferred to the regular criminal docket of the Supe-
rior Court pursuant to section 46b-127 and the child is convicted of a class
A or B felony pursuant to such transfer, at the time of sentencing, the
court shall:
   ‘‘(1) Consider, in addition to any other information relevant to sentencing,
the defendant’s age at the time of the offense, the hallmark features of
adolescence, and any scientific and psychological evidence showing the
differences between a child’s brain development and an adult’s brain devel-
opment; and
   ‘‘(2) Consider, if the court proposes to sentence the child to a lengthy
sentence under which it is likely that the child will die while incarcerated,
how the scientific and psychological evidence described in subdivision (1)
of this subsection counsels against such a sentence.
   ‘‘(b) Notwithstanding the provisions of section 54-91a, no presentence
investigation or report may be waived with respect to a child convicted of
a class A or B felony. Any presentence report prepared with respect to a
child convicted of a class A or B felony shall address the factors set forth
in subparagraphs (A) to (D), inclusive, of subdivision (1) of subsection (a)
of this section.
   ‘‘(c) Whenever a child is sentenced pursuant to subsection (a) of this
section, the court shall indicate the maximum period of incarceration that
may apply to the child and whether the child may be eligible to apply for
release on parole pursuant to subdivision (1) of subsection (f) of section
54-125a.
   ‘‘(d) The Court Support Services Division of the Judicial Branch shall
compile reference materials relating to adolescent psychological and brain
development to assist courts in sentencing children pursuant to this section.’’
   2
     The defendant also was found guilty and sentenced separately in connec-
tion with his involvement in crimes committed against a second individual,
Michael Clarke, which events occurred four days after the defendant was
involved in the murder of the victim. The jury reasonably could have found
the following facts, as set forth by this court in an earlier appeal: ‘‘On
October 19, 1999, the defendant, Carl Johnson and Rashad Smith were sitting
in a stolen black Honda Accord near 85 Wolcott Hill Road in Wethersfield.
The trio had smoked marijuana. Sometime after darkness fell, [Clarke]
returned to Camilleri and Clarke Associates, Inc., the insurance brokerage
firm located there, of which he was an owner. He had left his motor vehicle,
a black Lincoln Mark VIII valued at approximately $28,000, in the firm’s
parking lot. After [Clarke] had been in the building for some time, his dog
began to bark, and so [Clarke] went outside. After [Clarke] left the building,
he was accosted by the defendant and Johnson. The defendant wore a red
sweatshirt or parka. [Clarke] was instructed to turn over the keys to his
vehicle. One of the men pointed a gun at [Clarke], and told him to go back
into the building and to his office.
   ‘‘In the office, while one of the men continued to point the gun at [Clarke],
the other held [Clarke]. The defendant and Johnson took [Clarke’s] laptop
computer and credit card. They threatened [Clarke] and ordered him to
provide the access code for the card so that they could use it to obtain
cash. Johnson took the computer while the defendant took the credit card.
The defendant and Johnson stated that they were going to take [Clarke] to
the car, and after he protested and resisted, he was struck twice in the face
with the gun. [Clarke] was pushed outside, continued to struggle with the
two men and broke away from them before being forced into the car. [Clarke]
started to flee and called out for help, but was soon tackled by Johnson.
[Clarke] then struggled with the defendant, who took out a .22 caliber Beretta
and shot [Clarke] in the head. The defendant and Johnson fled the scene
in [Clarke’s] Lincoln while Smith drove the Honda Accord.
   ‘‘Oscar Rivera, a Wethersfield police officer, arrived at the scene after
being notified of the assault. He found [Clarke] lying on the ground in
the parking lot, which was otherwise empty. At that time, [Clarke] was
responsive, but had suffered visible injuries. Medical [personnel] subse-
quently transferred [Clarke] to Hartford Hospital for treatment. [Clarke] was
hospitalized for nine to ten days and then was transferred to a rehabilitation
facility for an additional seven weeks of therapy.
   ‘‘Leslie Higgins, an employee of United States Automobile Association,
the company that issued [Clarke’s] credit card, testified that on the night
of the shooting, there were several attempts at various automatic teller
machines to obtain cash with the card taken by the defendant. The first
three attempts were declined due to an incorrect access code, and the fourth
failed as a result of an automatic lock out due to the previous incorrect
access codes. Higgins further testified that [Clarke’s] card was used on
October 21, 1999, to make several purchases, totaling seven hundred dollars,
at various stores in Manchester. Eventually, a hold was placed on the account
due to suspected fraudulent activity.
   ‘‘On October 24, 1999, Sergeant Robert Whitty of the Avon police depart-
ment stopped a black Honda Accord carrying the defendant, Johnson, Smith
and Damion Kelly. A search of the vehicle revealed [Clarke’s] credit card,
credit card receipts that matched [Clarke’s] credit card, items purchased
with [Clarke’s] credit card and a .22 caliber bullet that subsequently was
determined to have been of the same caliber used in the shooting. Addition-
ally, after searching the defendant’s residence, the police recovered a pair
of the defendant’s boots that were stained with [Clarke’s] blood, a computer
case containing [Clarke’s] business card and a red jacket.
   ‘‘The defendant subsequently was arrested, tried before the jury and con-
victed on all of the fifteen counts with which he had been charged.’’ (Foot-
notes omitted.) State v. Coltherst, 87 Conn. App. 93, 96–99, 864 A.2d 869,
cert. denied, 273 Conn. 919, 871 A.2d 371 (2005). Well after his conviction,
the defendant filed a motion to correct an illegal sentence in that case,
asserting that his sentence constituted cruel and unusual punishment under
the eighth amendment. On December 7, 2017, the motion was dismissed by
the trial court. The defendant, again, appealed and this court has stayed
that case pending the resolution of our Supreme Court’s decisions in State
v. Williams-Bey, SC 19954, and State v. McCleese, SC 20081.
   3
     General Statutes § 54-91g (a) provides, in relevant part, that a court shall
‘‘(1) [c]onsider, in addition to any other information relevant to sentencing,
the defendant’s age at the time of the offense, the hallmark features of
adolescence, and any scientific and psychological evidence showing the
differences between a child’s brain development and an adult’s brain devel-
opment’’ and shall ‘‘(2) [c]onsider, if the court proposes to sentence the
child to a lengthy sentence under which is it likely that the child will die
while incarcerated, how the scientific and psychological evidence described
in subdivision (1) of this subsection counsels against such a sentence.’’
   4
     This sentence was in addition to the sentence that was imposed by the
trial court in regard to the crimes committed against Michael Clarke. See
footnote 2 of this opinion.
   5
     The court acknowledged the neuropsychological report that was pre-
sented at the hearing and concluded that it contained similar arguments that
were set forth in the scholarly materials, which were provided to the court.
   6
     See footnote 3 of this opinion.
   7
     The court referred to letters that it received at resentencing, asserting
that after the defendant moved to East Hartford he was surrounded by
‘‘good families . . . good friends, [and a] good neighborhood.’’
   8
     The defendant stated, per the presentence investigation report: ‘‘I wasn’t
the one that pulled the trigger; I didn’t kill your son. I’m sorry for what
happened to your son. No one should be subjected to dying like that. I have
changed tremendously; I value life now.’’
   9
     ‘‘[Defense Counsel]: I don’t want to get into the conversations I had with
my client, but it wasn’t based on you not allowing it. It was based on a
strategic decision that I’m very uncomfortable with discussing at this point.’’